Case: 21-1089    Document: 19     Page: 1   Filed: 10/19/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                JEROME L. GERMANY,
                  Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1089
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-6131, Chief Judge Margaret C.
 Bartley, Judge William S. Greenberg, Senior Judge Wil-
 liam P. Greene, Jr.
                  ______________________

                Decided: October 19, 2021
                 ______________________

    JEROME L. GERMANY, Cedar Hill, TX, pro se.

     SARAH E. KRAMER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.; BRIAN D. GRIFFIN, DEREK SCADDEN, Office
Case: 21-1089    Document: 19     Page: 2   Filed: 10/19/2021




 2                                  GERMANY   v. MCDONOUGH



 of General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                 ______________________

     Before NEWMAN, DYK, and REYNA, Circuit Judges.
 PER CURIAM.
     Jerome J. Germany appeals a decision of the U.S.
 Court of Appeals for Veterans Claims (“Veterans Court”),
 which affirmed the Board of Veterans’ Appeals (“Board”)
 decision denying an earlier effective date for service-con-
 nected compensation for post-traumatic stress disorder
 (“PTSD”). We affirm.
                       BACKGROUND
        Mr. Germany served on active duty in the U.S. Navy
 from November 1988 to September 1992. In April 2008,
 Mr. Germany filed a claim with the Department of Veter-
 ans Affairs (“VA”) for service-connected disability compen-
 sation for fatigue and breathing problems (the “2008
 Claim”). Despite repeated requests from the VA regional
 office (“RO”), Mr. Germany did not provide the VA with any
 information about the disabilities claimed, including when
 symptoms began, dates of any treatment, or identifying in-
 formation for treatment providers. Mr. Germany later au-
 thorized the RO to obtain his medical records but again
 failed to provide any information upon which the VA could
 locate the relevant medical records. In December 2009, the
 VA denied Mr. Germany’s claim.
     In October 2016, Mr. Germany was diagnosed with
 PTSD. A month later, Mr. Germany filed a new claim, this
 time seeking service connection for PTSD/chronic adjust-
 ment, depression, and anxiety (the “2016 Claim”). In con-
 nection with processing the 2016 Claim, the RO obtained
 Mr. Germany’s mental health records, which reflected that,
 after a May 2008 VA mental health screening, Mr. Ger-
 many tested positive for depression and negative for PTSD.
Case: 21-1089     Document: 19     Page: 3    Filed: 10/19/2021




 GERMANY   v. MCDONOUGH                                      3



 In July 2017, the RO granted Mr. Germany’s request for
 service connection for PTSD and assigned a 50 percent dis-
 ability rating effective November 2016.
     Mr. Germany challenged the November 2016 effective
 date before the Board, arguing that the VA was construc-
 tively made aware of his PTSD disability by his 2008
 Claim, and that awareness should serve as an informal
 claim, justifying an earlier effective date. 1 The Board de-
 nied Mr. Germany’s claim of entitlement to an earlier ef-
 fective date, and the Veterans Court affirmed.
     Mr. Germany now appeals to this court. We have ju-
 risdiction pursuant to 38 U.S.C. § 7292(d)(1).
                          DISCUSSION
      Mr. Germany appears to argue that because support
 for his PTSD claim can be found in the 2008 medical rec-
 ords, i.e., his diagnosis of depression, his 2008 Claim
 should be considered an informal claim for PTSD. Under
 the applicable version of 38 C.F.R. § 3.155(a), 2 “any com-
 munication can qualify as an informal claim if it: (1) is in
 writing; (2) indicates an intent to apply for veterans’ bene-
 fits; and (3) identifies the particular benefits sought.” Shea
 v. Wilkie, 926 F.3d 1362, 1367 (Fed. Cir. 2019) (internal
 quotation marks omitted). A “[v]eteran need not refer ex-
 plicitly to the name of an illness, injury, or condition” on
 his claim form. Sellers v. Wilkie, 965 F.3d 1328, 1335 (Fed.


     1   Mr. Germany also appealed his initial rating of 50
 percent for his service-connected PTSD, which the Board
 remanded to the RO. That issue is not relevant to the pre-
 sent appeal.
     2   In 2015, the VA implemented a rule that claims for
 disability benefits must be filed on a standard form and re-
 vised 38 C.F.R. § 3.155. See Standard Claims and Appeals
 Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014). Mr. Ger-
 many’s alleged informal claim predates this change.
Case: 21-1089     Document: 19      Page: 4    Filed: 10/19/2021




 4                                    GERMANY   v. MCDONOUGH



 Cir. 2020). A high level of generality will suffice, so long as
 the “benefit sought . . . can also be found indirectly through
 examination of evidence to which those documents them-
 selves point when sympathetically read.” Shea, 926 F.3d
 at 1368 (internal quotation marks omitted).
      Had Mr. Germany’s mental health records been before
 the RO in the first instance in evaluating his 2008 Claim,
 that might have been sufficient to qualify as an informal
 claim for PTSD. See id. at 1370. In Shea, we held that the
 VA erred by not construing the veteran’s claim to cover psy-
 chiatric conditions referenced in her medical records but
 not explicitly listed on her claim form. Id. However, unlike
 Mr. Germany, the veteran in Shea included in her prior ap-
 plication for benefits information as to the relevant records,
 specifying “treatment by specific physicians at specific fa-
 cilities during specific periods.” Id. at 1369. Here, despite
 the repeated efforts of the RO to obtain information from
 Mr. Germany that could help locate his medical records, he
 failed to provide it. We therefore agree with the Veterans
 Court that “the Board was not required to anticipate an in-
 formal claim for PTSD that was not reasonably raised by
 the record or reasonably encompassed within the 2008
 claim for breathing problems and fatigue.” S.A. 6.
     Mr. Germany also argues that the VA violated its duty
 to assist under 38 U.S.C. § 5103A(c)(1)(B). The question
 whether Mr. Germany provided enough information with
 his 2008 Claim “to identify and locate the existing records,”
 “the approximate time frame covered by the records,” and
 “the condition for which treatment was provided,”
 38 C.F.R. § 3.159(c)(3), such that it would trigger the Sec-
 retary’s duty to assist, is a factual question outside of this
 court’s jurisdiction, see Glover v. West, 185 F.3d 1328, 1333
 (Fed. Cir. 1999).
                         CONCLUSION
     We have considered the remainder of Mr. Germany’s
 claims, including his claims that the Veterans Court
Case: 21-1089     Document: 19      Page: 5   Filed: 10/19/2021




 GERMANY     v. MCDONOUGH                                   5



 decision implicates his due process rights and that it was
 improper for the Veterans Court to decide his case with a
 single-judge panel, and find they are without merit. Ac-
 cordingly, we affirm the decision of the Veterans Court.
                        AFFIRMED
                            COSTS
 No costs.